Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
In the amendment filed on June 22nd, 2022, claims 1 and 23 have been amended, claims  5, 6, 12, 13, 15, 17 has been cancelled and no new claim has been added.  Therefore, claims 1-4, 7-11, 14, 16, 18-24 are pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finch et al. (US 20110202195 A1) in view of Robertson (US 20070197163 A1), Vangeel et al. (US 11134556 B2) and Hillen et al. (US 20130265910 A1).
In regards to claim 1, Finch teaches a method of automatically mating a gateway device (home energy gateway) with an energy measurement device (home energy management in a usage area via a user computing device (Paragraphs 23, 59).  Finch further teaches the said method comprising steps of: providing a gateway device for an energy measurement device in a usage area (Paragraphs 54, 61); connecting the gateway device to a local network of the usage area (Paragraphs 61, 99, 105).  Finch also teaches a computer device such as a smartphone device installing a user application such as a Client Application Software (CAS) to which thereafter, the user may connect the smart phone device to a local network, and then connect the gateway device (HEG) to the same network (Paragraph 99).  The user may then connect the HEG to the energy supplier (e.g. utility company) network (FIG. 9), and finally, the user connects the appliances (and other systems) to the gateway device (HEG) (Paragraph 99; FIG. 10).  Finch also teaches passing information between the gateway device (HEG) and the user application (CAS) to allow the gateway device (HEG) to connect to the energy measurement device (HEM) in other words, passing information between the gateway device and the user application to allow the gateway device to connect to the energy measurement device (Paragraphs 99, 108, 111-112, 115-118) the user connects the appliances (and other systems) to the gateway device (HEG).
Finch however fails to teach installing a user application on a user computing device; searching for the gateway device with the user application for a predetermined time period; detecting the gateway device within the predetermined time period by establishing communication between the gateway device and the user computing device.  Robertson on the other hand teaches a method of connecting devices to a network by installing a user application on a user computing device (Paragraphs 60-61).  The execution of software applications on the mobile device then enables searching for the gateway device with the user application for a predetermined time period (Paragraphs 25, 31, 44-46).  The device may stay in the discoverable mode for at least a predetermined duration, when the timer has expired, the device enters the inquiry scan state periodically to scan for an inquiry message(s).  Thereafter, detecting the gateway device within the predetermined time period by establishing communication between the gateway device and the user computing device (Paragraphs 25-26, 36). It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine the device pairing taught by Robertson with the energy metering network taught by Finch to automatically discover the gateway device and connect the mobile device to the gateway, thereby enhance the convenience of user in setting up the network.
Finch modified fails to teach activating an automatic binding process with the user application to automatically mate the gateway device with the energy measurement device such that the gateway device is connected to the energy measurement device and the energy measurement device is able to pass energy usage data to the gateway device.  Vangeel on the other hand teaches activating an automatic binding process with the user application to automatically mate the gateway device with the energy management measurement device such that the gateway device is connected to the energy measurement device and the energy measurement device is able to pass energy usage data to the gateway device (Column 12, line 48- Column 13, line 10; Column 13, lines 24-41; Column 20, lines 27-30; Column 42, lines 50- Column 43, line 11), i.e. Vangeel teaches a building server that acts like a gateway device that registers itself/bonds itself to a specific building and its various devices within the building.  The server may bond with the building using MAC address(es) and QR codes, and thereafter may measure/retrieve diagnostics within the building and its devices such as power consumption throughout the building down to its various floors.  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Vangeel’s teaching with Finch modified’s teaching in order to effectively monitor and control the power supply to outlets and appliances on a given building.
Finch modified fails to teach passing information between the gateway device and the user application to allow the gateway device to connect to the energy measurement device by requesting, by the user application, a media access control (MAC) address.  Hillen on the other hand teaches passing information between the gateway device and the user application to allow the gateway device to connect to the energy measurement device by requesting, by the user application, a media access control (MAC) address and install code from the gateway device (Paragraph 20); and communicating, by the user application, the MAC address and the install code over a network to a server of an energy provider (Paragraph 33).
It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Hillen’s teaching with Finch modified’s teaching in order to effectively monitor and control the power supply to outlets and appliances.
In regards to claim 2, Finch modified teaches the gateway device is structurally separate from the at least one electrically powered device (Paragraphs 59, 61, 66; Figure 1).
In regards to claim 3, Finch modified teaches the gateway device may connect to a plurality of electrically powered devices (Figure 1).
In regards to claim 4, Finch modified via Robertson teaches the steps of searching for the gateway device, detecting the gateway device, passingH&H Docket No. 113788.00039Inventor: Matthew P. Tilchen et al. Serial No: Not Yet AssignedFiled: HerewithPage 4information between the gateway device and the user application on the user computing device utilizes a proximity-based pairing mechanism (Paragraphs 25-27 36), i.e. first device negotiates the creation of a bond or connection between the first device and the remote device; when a first device is discoverable, the first device will react to receiving an inquiry message from a second device by transmitting a response message to the second device that includes the Bluetooth address (proximity based pairing mechanism) of the first device.  Finch further teaches notifying the user computing device that the gateway device has been found and connected (Paragraph 112).
In regards to claim 16, Finch modified via Robertson teaches searching for the gateway device with the user application for a predetermined time period (Paragraphs 25, 31, 44-46).  The device may stay in the discoverable mode for at least a predetermined duration, when the timer has expired, the device enters the inquiry scan state periodically to scan for an inquiry message(s).  Thereafter, detecting the gateway device within the predetermined time period by establishing communication between the gateway device and the user computing device (Paragraphs 25-26, 36).  This said protocol may be applicable to searching for the energy measurement device with the gateway device, in combination with Finch’s teaching of opening up the local network on the energy measurement device to connect the gateway device to the energy measurement device (Paragraph 99).  
In regards to claim 18, Finch modified teaches the HEG will send a confirmation back to the CAS over the first IP network to indicate that the connection has been made, if there is only one meter on the Utility network (sending a network join command to the energy measurement device and opening up the local network on the energy measurement device to allow for joining for a predetermined time period) (Paragraphs 126-129). The HEG will exchange security information over a network with the device and compare it with the information received over another network. If the information indicated the device is to be trusted, it is let onto the network.   Finch then continues searching for the energy measurement device with the gateway device and waiting for a join flag to open to begin a joining process and receiving the join flag and connecting the gateway device to the energy measurement device (Paragraphs 126-129).
In regards to claim 19, Finch modified teaches the connecting of the gateway device to the energy measurement device (Paragraphs 108-110).
In regards to claim 20, Finch modified teaches the passing energy usage data from the energy measurement deice to the gateway device (Paragraphs 65-67).


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finch et al. (US 20110202195 A1) in view of Robertson (US 20070197163 A1), Vangeel et al. (US 11134556 B2) and Hillen et al. (US 20130265910 A1) as applied to claim 1 above, and further in view of Anderson et al. (US 2015002211 A1).
In regards to claim 7, Finch modified fails to teach the step of powering on the gateway device and broadcasting a location of the gateway device on the local network.  Anderson on the other hand teaches the powering of the gateway device, the broadcasting the location of the gateway device on the local network (Paragraph 44). It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Anderson’s teaching with Finch modified’s teaching in order to regulate the power consumption of the appropriate device.

Claims 8-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finch et al. (US 20110202195 A1) in view of Robertson (US 20070197163 A1), Vangeel et al. (US 11134556 B2), Hillen et al. (US 20130265910 A1) and Anderson et al. (US 20150022181 A1) as applied to claim 7 above, and further in view of Neyhart (US 20160149411 A1).
In regards to claim 8, Finch modified via Anderson teaches broadcasting the location of the gateway device on the local network (Paragraph 44).  Finch modified however fails to teach the step of broadcasting comprises automatically broadcasting the location of the gateway device on the local network using a broadcast message on a broadcast signal.  Neyhart (US 20160149411 A1) on the other hand teaches the step of broadcasting comprises automatically broadcasting the location of the gateway device on the local network using a broadcast message on a broadcast signal (Paragraphs 83).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Neyhart’s teaching with Finch modified’s teaching in order to regulate the power consumption of a specific load.
In regards to claim 9, Finch modified via Neyhart teaches the step of detecting including listening for the broadcast signal from the gateway device and identifying the broadcast message from gateway device using Clear Connect protocol or other Wi-Fi connection protocols to which  device(s) await  connecting broadcast permission signal(s) (Paragraph 83).
In regards to claim 10, Finch modified via Neyhart teaches capturing the internet protocol (IP) address of the gateway device with the user application on the user computing device (Paragraphs 28, 37).
In regards to claim 11, Finch modified teaches an automatic binding by the user with the user application to connect the gateway device to the energy measurement device (Paragraphs 108-113).  
In regards to claim 14, Finch modified teaches transmitting a network join command by the server of the energy provider to the energy measurement device having the identification for the energy measurement device with the MAC address and the install code (Paragraphs 99, 100).

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finch et al. (US 20110202195 A1) in view of Robertson (US 20070197163 A1), Vangeel et al. (US 11134556 B2) and Hillen et al. (US 20130265910 A1) is applied to claim 20 above, and further in view of Lee et al. (US 20160081127 A1).
In regards to claim 21, Finch modified fails to teach capturing the energy usage data in real-time on the user computing device.  Lee on the other hand teaches the capturing the energy usage data in real-time on the user computing device (Paragraph 36).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Lee’s teaching with Finch modified’s teaching in order to accurately monitor the energy usage of household devices of a household network.
In regards to claim 22, Finch modified via Lee teaches capturing comprises the displaying the energy usage data in real-time on the user computing device (Paragraph 38).

Claims 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finch et al. (US 20110202195 A1) in view of Lee et al. (US 20160081127 A1), Robertson (US 20070197163 A1), Vangeel et al. (US 1134556 B2) and Hillen et al. (US 20130265910 A1).
In regards to claim 23, Finch teaches a method of automatically mating a gateway device with an energy measurement device in a usage area via a user computing device (Abstract).  The method comprises a home energy management (HEM) device for use in a HEM system including a plurality of energy consuming devices and a HEM gateway adaptor module connectable to a host device; further providing an energy measurement device for a usage area (Paragraphs 23, 54, 61).  A home energy gateway (HEG) communicates with the smart meter network (the HEG is registered to the smart meter); providing a gateway device for the energy measurement device (Paragraphs 23, 54, 61).  Finch then elaborates the home energy gateway (HEG) communicates with the smart meter network, further powering on the gateway device and connecting the gateway device to a local network (Paragraphs 61, 99, 101, 105). Finch then teaches other devices in the home being registered with the HEG and communicating with the HEG.  The Client Application Software (CAS) allows the user to provide the HEG with a name so it may be identified in the network (Figure 6).  Once the HEG is connected to the smart meter network, if there is a home wireless network (such as Wi-Fi), the user may optionally connect the HEG to that network also (Figure 7).  The user may then have the HEG being connected to the home Internet connection/network (Figure 8).  Finch then teaches connecting the HEG to its power source and further connecting the gateway device with the user application (Paragraph 99).  After the user connects to the HEG to a power outlet, and further accessing the HEG via the CAS, the user is able to pass information between the gateway device and the user application to allow the gateway device to connect to the energy measurement device (Paragraphs 99, 108, 111-112, 115-118).  The user may then connect home appliances to the HEG 516 (Figure 10); Finch also teaches the installation code that is displayed in the CAS of the computing device, a command is sent from the CAS to the HEG over the IP Network to have the HEG start the joining process on the Utility network.  The HEG will send a confirmation back to the CAS over the first IP network to indicate that the connection has been made, if there is only one meter on the Utility network (sending a network join command to the energy measurement device and opening up the local network on the energy measurement device to allow for joining for a predetermined time period) (Paragraphs 126-129). The HEG will exchange security information over the third network with the device and compare it with the information received over the first network. If the information indicated the device is to be trusted, it is let onto the network.   Finch then continues searching for the energy measurement device with the gateway device and waiting for a join flag to open to begin a joining process and receiving the join flag and connecting the gateway device to the energy measurement device (Paragraphs 126-129). The HEM then detects that there is a device on the network and will gain basic information about the device. The device will provide some configuration data (i.e. a washer, a water heater, or a load control device), then further passing energy usage data from the energy measurement device to the gateway device (Paragraphs 139-142, 151).  The HEG sets up a timer that periodically pings meter for consumption on second network, capturing and displaying the energy usage data on the user computing device (Paragraphs 153-156, 163,167). 
Finch modified fails to teach capturing the energy usage data in real-time on the user computing device.  Lee on the other hand teaches the capturing the energy usage data in real-time on the user computing device (Paragraph 36).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Lee’s teaching with Finch’s teaching in order to accurately monitor the energy usage of household devices of a household network.
Finch however fails to teach installing a user application on a user computing device; searching for the gateway device with the user application for a predetermined time period; detecting the gateway device within the predetermined time period by establishing communication between the gateway device and the user computing device.  Robertson on the other hand teaches a method of connecting devices to a network by installing a user application on a user computing device (Paragraphs 60-61).  The execution of software applications on the mobile device then enables searching for the gateway device with the user application for a predetermined time period (Paragraphs 25, 31, 44-46).  The device may stay in the discoverable mode for at least a predetermined duration, when the timer has expired, the device enters the inquiry scan state periodically to scan for an inquiry message(s).  Thereafter, detecting the gateway device within the predetermined time period by establishing communication between the gateway device and the user computing device (Paragraphs 25-26, 36). It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine the device pairing taught by Robertson with the energy metering network taught by Finch to automatically discover the gateway device and connect the mobile device to the gateway, thereby enhance the convenience of user in setting up the network.
Finch modified fails to teach activating an automatic binding process with the user application to automatically mate the gateway device with the energy measurement device such that the gateway device is connected to the energy measurement device and the energy measurement device is able to pass energy usage data to the gateway device.  Vangeel on the other hand teaches activating an automatic binding process with the user application to automatically mate the gateway device with the energy management measurement device such that the gateway device is connected to the energy measurement device and the energy measurement device is able to pass energy usage data to the gateway device (Column 12, line 48- Column 13, line 10; Column 13, lines 24-41; Column 20, lines 27-30; Column 42, lines 50- Column 43, line 11), i.e. Vangeel teaches a building server that acts like a gateway device that registers itself/bonds itself to a specific building and its various devices within the building.  The server may bond with the building using MAC address(es) and QR codes, and thereafter may measure/retrieve diagnostics within the building and its devices such as power consumption throughout the building down to its various floors.  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Vangeel’s teaching with Finch modified’s teaching in order to effectively monitor and control the power supply to outlets and appliances on a given building.
Finch modified fails to teach passing information between the gateway device and the user application to allow the gateway device to connect to the energy measurement device by requesting, by the user application, a media access control (MAC) address.  Hillen on the other hand teaches passing information between the gateway device and the user application to allow the gateway device to connect to the energy measurement device by requesting, by the user application, a media access control (MAC) address and install code from the gateway device (Paragraph 20); and communicating, by the user application, the MAC address and the install code over a network to a server of an energy provider (Paragraph 33).
It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Hillen’s teaching with Finch modified’s teaching in order to effectively monitor and control the power supply to outlets and appliances.
In regards to claim 24, Finch modified via Robertson teaches the steps of searching for the gateway device, detecting the gateway device, and passing information between the gateway device and the user application on the user computing device utilizes a proximity-based pairing mechanism (Paragraphs 17, 62-65).

Response to Arguments
Examiner acknowledges applicant’s amendments and has addressed them under new grounds of rejection above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826. The examiner can normally be reached Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D AFRIFA-KYEI/Examiner, Art Unit 2685                                            

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685